NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 23 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GERALD SAKAMOTO, by and through                 No.    18-55440
surviving heirs; et al.,
                                                D.C. No. 2:17-cv-03181-R-AS
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

COUNTY OF LOS ANGELES; STATE OF
CALIFORNIA,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Manuel L. Real, District Judge, Presiding

                      Argued and Submitted January 8, 2020
                              Pasadena, California

Before: WATFORD and BENNETT, Circuit Judges, and RAKOFF,** District
Judge.

      1. Jane Sakamoto and her children, Mindy and Jason Sakamoto, appeal

from the district court’s dismissal of their wrongful death cause of action under

California state law against the County of Los Angeles and the State of California.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
                                                                           Page 2 of 5

The Sakamotos argue that California’s Government Claims Act does not bar their

suit, as they provided the County and State sufficient notice of their cause of action

before filing their complaint. We have jurisdiction under 28 U.S.C. § 1291. We

reverse the district court’s dismissal of Jane’s wrongful death cause of action but

affirm the dismissal of Mindy’s and Jason’s wrongful death cause of action.

      Under the Government Claims Act, a plaintiff seeking damages from a

public entity must file a claim with the entity before bringing certain types of suits,

including wrongful death and survival causes of action. Cal. Gov. Code § 945.4;

Castaneda v. Dep’t of Corr. & Rehab., 151 Cal. Rptr. 3d 648, 655–56 (Cal. Ct.

App. 2013). The claim must present each cause of action and provide the entity

with enough information to investigate and settle the claim if possible. Stockett v.

Ass’n of Cal. Water Agencies Joint Powers Ins. Auth., 99 P.3d 500, 502–03 (Cal.

2004). Here, the district court determined that the Sakamotos’ claim notified the

County and State only of their intent to pursue a survival action on behalf of the

estate of Gerald Sakamoto (Jane’s husband and Mindy and Jason’s father).

      After reviewing the language of the claim, we conclude that the County and

State had sufficient notice of Jane’s wrongful death cause of action. The claim

explicitly mentioned loss of consortium damages, which in this context could be

requested only by a surviving spouse in a wrongful death suit. See Peterson v.

John Crane, Inc., 65 Cal. Rptr. 3d 185, 192 (Cal. Ct. App. 2007). The claim also
                                                                          Page 3 of 5

identified the County’s and State’s roles in Gerald’s death, detailing the relevant

facts and circumstances. Accordingly, this is not a situation in which “there [was]

nothing in [the] claim to suggest it was filed in anything other than” Jane’s

representative capacity. See Nelson v. County of Los Angeles, 6 Cal. Rptr. 3d 650,

661–62 & n.10 (Cal. Ct. App. 2003) (holding that a plaintiff could not pursue a

survival cause of action because her claim “did not identify any damages

recoverable by the estate”). Instead, the claim provided the County and State with

adequate information to investigate Jane’s wrongful death cause of action.

      The claim did not, however, notify the County and State of Mindy’s and

Jason’s wrongful death cause of action. Children cannot receive loss of

consortium damages under California law, Borer v. Am. Airlines, Inc., 563 P.2d

858, 865 (Cal. 1977), and the claim contained no indication that Mindy and Jason

were seeking damages in their individual capacities, see Nelson, 6 Cal. Rptr. 3d at

661–62.

      2. The Sakamotos also appeal from the district court’s order granting

summary judgment to the County on their claims under 42 U.S.C. § 1983. We

affirm.

      Relying on DeShaney v. Winnebago County Department of Social Services,

489 U.S. 189 (1989), the Sakamotos argue that the County violated the Fourteenth

Amendment for two reasons. First, they allege that the County had a constitutional
                                                                           Page 4 of 5

duty to protect Gerald under DeShaney’s “special relationship” exception. See id.

at 201–02. But this exception applies only when a county fails to protect someone

in its custody, Patel v. Kent Sch. Dist., 648 F.3d 965, 972 (9th Cir. 2011), and

Gerald was not in the County’s custody at the time of his death.

      Second, the Sakamotos contend that the County exhibited deliberate

indifference to “a known or obvious danger” by releasing Gerald from the jail in a

vulnerable medical state. See id. at 974 (internal quotation marks omitted). Even

after construing the facts in the light most favorable to the Sakamotos, we find no

evidence in the record to support this claim. The nurses who evaluated Gerald had

no reason to suspect that he was unable to care for himself, nor did any other

County employee who interacted with him during his time at the jail. The record

also does not support a finding that Melvalisa Rodell—the operator who Jane

allegedly informed about Gerald’s medical needs—exhibited deliberate

indifference to his health or safety. To the contrary, Rodell testified that by the

time of Gerald’s incarceration she had memorized the phone number for the

Medical Command Center and that, had Jane told her about Gerald’s mental health

issues, she would have given Jane the number.

      Even if a jury found that Rodell failed to give Jane this number, there is no

evidence to suggest that Rodell did so deliberately. See id. (explaining that an

individual acts with deliberate indifference when she “actually intend[s] to expose
                                                                           Page 5 of 5

the plaintiff to [known] risks”). As a result, the district court properly dismissed

the Sakamotos’ claims against the individual County officials.

      Because the Sakamotos cannot show that a County official committed an

underlying constitutional violation, the County itself cannot be held liable under

Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978). See Gibson v. County of

Washoe, 290 F.3d 1175, 1194 (9th Cir. 2002).

      AFFIRMED in part, REVERSED in part, and REMANDED.